MEMORANDUM **
Mazen Jewainat, a native and citizen of Jordan, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing whether substantial evidence supports a finding by clear and convincing evidence that Jewainat is removable, Nakamoto v. Ashcroft, 363 F.3d 874, 882 (9th Cir.2004), we deny the petition for review.
Substantial evidence supports the IJ’s decision finding Jewainat removable because the record shows he was admitted on a visitor visa in September 1983 and never obtained lawful permanent resident status. The government submitted evidence that Jewainat’s application for ad*825justment of status was denied on May 30, 1985. In addition, the government’s expert witness explained that the presence of several documents in Jewainat’s file indicated that Jewainat could not have been admitted in December 1984. The IJ therefore properly found Jewainat removable under 8 U.S.C. § 1227(a)(1)(B). See 8 U.S.C. § 1229a(c)(3)(A).
Jewainat’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.